Citation Nr: 1818413	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for prostate cancer, status post radical prostatectomy (hereinafter referred to prostate cancer residuals), currently evaluated as 40 percent disabling, to include the issue of a rating in excess of 20 percent prior to July 17, 2009.  


REPRESENTATION

Appellant represented by:	His wife, pursuant to 38 C.F.R. § 14.630


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968, with service in the Republic of Vietnam from August 1965 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The February 2009 rating decision granted service connection for the Veteran's residuals of prostate cancer, evaluated at 20 percent disabling, effective December 12, 2008; the November 2009 RO rating decision granted an increase of the condition to 40 percent disabling, effective July 17, 2009, resulting in staged ratings for the disability during the course of the appeal.

This appeal was previously before the Board in March 2014 and November 2016, at which time it was remanded for additional development.

The Board notes that the Veteran, in January 2018, executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above-listed representative in conjunction with the claim currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as otherwise required in 38 C.F.R. § 14.629.


FINDINGS OF FACT

1.  Prior to July 17, 2009, the Veteran's residuals of prostate cancer have been predominantly manifested by symptoms of urinary leakage requiring the wearing of absorbent materials that must be changed less than twice daily.

2.  After July 17, 2009, the Veteran's residuals of prostate cancer have been predominantly manifested by symptoms of urinary leakage requiring the wearing of absorbent materials that must be changed two to four times daily.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for prostate cancer residuals have prior to July 17, 2009, not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for a rating in excess of 40 percent for prostate cancer residuals after July 17, 2009, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II.  Initial Ratings for Prostate Cancer Residuals

The provisions of Diagnostic Code 7528 provide that, if there has been no local reoccurrence or metastasis, the residuals of malignant neoplasms of the genitourinary system (which include prostate cancer) should be rated based on voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b (2017). 

Here, there has been no recurrence of the Veteran's prostate cancer, and as the Veteran's complaints involve the frequency and incontinence of urine, the Board will turn to the regulations governing voiding dysfunction of 38 C.F.R. 
§ 4.115a (2017).  See generally VA examination reports of January 2009, August 2009, June 2014, and November 2016 (all indicating there has been no return or metastasis of prostate cancer and denying renal dysfunction symptoms as residuals of prostate cancer).  

The pertinent regulations for voiding dysfunction provide three subcategories for urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. 
§ 4.115a (2017).  In order to qualify for a rating in excess of 20 percent, the following must be shown:  there is urinary retention requiring intermittent or continuous catheterization (rated as 30 percent disabling for obstructed voiding); there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day (60 percent disabling for voiding dysfunction); or there is a requirement for wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent for voiding dysfunction); or there is day time voiding interval less than one hour or awakening to void five or more times per night (40 percent disabling for urinary frequency) Id.  

Turning first to the time period prior to July 17, 2009, the Board notes that the Veteran in receipt of a 20 percent rating for urinary dysfunction.  However, in ascertaining whether the criteria for a higher rating have been met, the Board finds that the evidence does not show a daytime voiding interval of less than one hour, awakening to void five or more times per night, urinary retention requiring catheterization, or requiring the use of absorbent materials which must be changed two to four times per day.  In fact, the January 2009 VA examination reported only "mild stress urinary incontinence," stating that he "needs a change of underwear each day."  Although he had a history of wearing protection for two months after the operation that occurred in February 2008, which would mean that he used protection until around April 2008, it was reported that "[p]resently the patient is wearing no protection.  He does change underwear at least one extra time each day."  He reported presently experiencing nocturia once a night, and a daytime frequency of five times per day.  These symptoms do not more nearly approximate the criteria for a higher rating for voiding dysfunction.

The lack of use of absorbent materials is also corroborated by contemporaneous private treatment records during this time period.  See, e.g., March 2009 private treatment report ("He no longer wears a liner for incontinence.")  Furthermore, although an assessment of stress incontinence was noted during a June 2009 private treatment records, there was no description of symptoms provided to justify a higher rating.  It was not until July 17, 2009, that the Veteran provided a statement indicating, "I am currently urinating three times a night and am now requiring the use of three pads daily," suggesting a worsening of symptoms meeting the criteria for a higher rating at that juncture.  Emphasis added; see also July 2009 private treatment report (noting the Veteran "has had progression of his stress urinary incontinence associated with his prostate surgery.  He requires [about] three pads per day to manage the incontinence.").  Thus, the Board concludes that the evidence prior to July 17, 2009, does not establish the existence of voiding dysfunction more nearly approximating the criteria for a rating in excess of 20 percent.  

After July 17, 2009, the Veteran is rated 40 percent disabling for voiding dysfunction.  As mentioned above, in order to obtain the next higher 60 percent rating, the evidence must establish continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  After carefully reviewing the Veteran's statements and evidence of record, however, this has not been shown.  As mentioned above, the July 2009 private treatment report noted that he requires about three pads per day, and other VA examination reports and private treatment reports reflect similar findings that he required the use of absorbent materials needing to be changed less than four times per day.  See, e.g., January 2012 private treatment report (noting that stress incontinence "is minimal and does not wear any pads"); July 2012 private treatment report (describing "mild stress incontinence on severe straining. . . . instructed on how to do kegal exercise");  January 2013 private treatment report (noting the use of pads); July 2013 private treatment report (incontinence "manageable," "occ[asionally] wears pads").  

Significantly, VA examination reports throughout the time period all expressly noted having to change absorbent materials of four or less times per day.  See August 2009 VA examination report ("He leaks urine all day with any activity.  He uses 3 pads per day, which are soaked."); June 2014 VA examination report (noting no urine leakage); November 2016 VA examination report ("Requires absorbent material which must be changed 2 to 4 times per day.").  These findings demonstrate that the criteria for the next higher, 60 percent rating have not been more nearly approximated.

Additionally, the Veteran also described symptoms in his own words as "wearing absorbent pads 3 times daily" (August 2009 statement).  The Board acknowledges that the Veteran stated in his February 2011 VA Form 9 that "I had no idea I have wrote 3 pads a day.  It should have been at least 7 to 8 times a day for pads," noting that "I am continuing changing pads with all the bending [and] lifting I can stand."  However, the private treatment records and VA examination reports noted above contain findings to the contrary and denote having to change pads less than four times a day.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (the Board must "determin[e] whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  In this regard, the Board finds that the statements he made to his treatment providers to be the most reliable, and thus most probative, descriptions because they were made for purposes of obtaining the proper medical care.

As the evidence preponderates against the claims, the Board finds that initial disability ratings in excess of 20 percent prior to July 17, 2009, and in excess of 40 percent thereafter, must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Prior to July 17, 2009, an initial rating in excess of 20 percent for prostate cancer residuals is denied.

After July 17, 2009, an initial rating in excess of 40 percent for prostate cancer residuals is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


